SULLIVAN, Chief Judge
(concurring in the result):
RCM 810(d)(1), Manual for Courts-Martial, United States, 1984, states:
(d) Sentence limitations.
(1) In general. Except as otherwise provided in subsection (d)(2) of this rule, offenses on which a rehearing, new trial, or other trial has been ordered shall not be the basis for punishment in excess of or more severe than the legal sentence *42adjudged at the previous trial or hearing, as ultimately reduced by the convening or higher authority, unless the sentence prescribed for the offense is mandatory. When a rehearing on sentencing is combined with trial on new charges, the maximum punishment shall be the maximum punishment for the offenses being reheard as limited above plus the total maximum punishment under RCM 1003 for any new charges of which the accused has been found guilty. In the case of an “other trial” no sentence limitations apply if the original trial was invalid because a summary or special court-martial improperly tried an offense involving a mandatory punishment or one otherwise considered capital.
(Emphasis added.) Here, appellant’s sentence at his first court-martial was not “ultimately reduced” from 14 years to 7 years; it could not be until the suspension period was completed and remission occurred. See RCM 1108(a) and (e). Thus, there was no conflict between Article 63, Uniform Code of Military Justice, 10 USC § 863, and RCM 810(d)(1) in this case, and the members were properly instructed as to the maximum authorized punishment. See RCM 1005(e)(1), Discussion.